IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,488-01


                             IN RE RYAN LEE SUMSTAD, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO 14-03-02535 IN THE 359TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he has repeatedly written to the Montgomery

County District Clerk, attempting to purchase copies of trial transcripts, but the District Clerk has

not responded.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of

Montgomery County, is ordered to file a response stating whether he received a request from the

Relator for a statement of costs for his records. If the District Clerk received such a request, he shall

state the nature of his response and, if available, provide a copy of the response. If the District Clerk
                                                                                                  2

received such a request and did not respond, he shall provide his rationale for not responding. This

application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date

of this order.



Filed: February 16, 2022
Do not publish